Exhibit Altair Nanotechnologies Reports Third Quarter 2008 Financial Results RENO, Nev. – November 6, 2008 Altair Nanotechnologies Inc. (Nasdaq: ALTI) today reported financial results for the third quarter ended September 30, For the quarter ended September 30, 2008, the company reported revenues of $1.80 million, down from $3.37 million in the same quarter of 2007. The net loss was $9.11 million, or 11 cents per share, compared to a net loss of $6.13 million, or nine cents per share, for the third quarter of 2007. The basic and diluted weighted average shares outstanding for the quarter were 84,635,878 compared to 70,023,935 reported in third quarter of 2007. The company’s cash and cash equivalents decreased by $26.42 million, from $50.15 million at December 31, 2007 to $23.73 million at September 30, 2008. This is due primarily to net cash used in operations of approximately $25.13 million, purchases of property and equipment of approximately $2.13 million, and the payment of notes payable of $0.60 million. This decrease was partially offset by the receipt of proceeds resulting from the exercise of stock options and warrants of approximately $1.44 million. During the nine months ended September 30, 2008, our net cash consumed was $26.42 million while cash consumed during the third quarter represented $4.04 million of this total.Since the first quarter, Altairnano has taken significant steps to reduce its cash burn rate to a level more consistent with its current short-term revenue expectations and expects to maintain this vigilance going forward. “We continue to narrow our focus by concentrating on our battery technology, as seen in our military, stationary and transportation initiatives, which offers Altairnano the greatest near and long-term revenue potential,” said Terry Copeland, Altairnano Chief Executive Officer. “In addition, we are maintaining a diligent approach to managing our resources and reducing our overall burn rate.” As previously announced, subsequent to the 2008 third quarter, Altairnano entered into a purchase and settlement agreement with Al Yousuf, LLC for a $10 million private placement of its common stock and release of its potential breach of contract and other claims related to its 2007 $40 million investment. Under the 2007 purchase agreement, Altairnano made certain representations and warranties related to its inventory, warranty reserve and similar matters that were affected by the write-offs and warranty offers announced in March 2008.Under the terms of this 2008 agreement, the company also expanded its Board of Directors and appointed Iqbal Al Yousuf as the eighth director. At its 2009 annual meeting, Altairnano will further expand its Board to nine directors and appoint a second nominee of Al Yousuf to that seat. Early in the third quarter, Elanco Animal Health, a division of Eli Lilly Company, informed us that due to financial constraints they were halting all spending with respect to the Development Services Agreement between our companies. As a result, our Collaborative Research, License and Commercialization Agreement has been terminated. All rights previously granted to Elanco have been rescinded.
